Case 1:20-cv-02495-KLM Document 3 Filed 08/19/20 USDC Colorado Page 1 of 17

 

DISTRICT COURT, ARAPAHOE COUNTY, COLORADO
Court Address: 7325 S. Potomac Street, #100
Centennial, CO 80112

 

Plaintiff: SUNBURST HOMEOWNERS ASSOCIATION,
INC., a Colorado non-profit corporation;

Defendants: JUSTIN PENG; UNITED STATES
DEPARTMENT OF THE TREASURY; JIM BLACK A COURT USE ONLY A
CONSTRUCTION, INC.; SU RYDEN AS PUBLIC
TRUSTEE FOR ARAPAHOE COUNTY; SUE

 

 

SANDSTROM AS TREASURER FOR ARAPAHOE Case Number:
COUNTY; UNKNOWN TENANT(S) IN POSSESSION. Div.:  Ctrm.:
Attorneys for Plaintiff:

THE DUPONT LAW FIRM, LLC

Stephane R. Dupont, #39425

Address: PO Box 1073, Castle Rock, CO 80104
Phone Number: (720) 644-6115

 

 

COMPLAINT FOR FORECLOSURE

 

 

 

COMES NOW Plaintiff, Sunburst Homeowners Association, Inc. (“Plaintiff”), by and
through its undersigned attorneys, The Dupont Law Firm, LLC, and hereby files its Complaint
for Foreclosure against the above-named Defendants and states, alleges and avers as follows:

1. This is an action for damages and for judicial foreclosure of a homeowner
association assessment lien against Defendant, Justin Peng, and is within the jurisdiction of the
District Court.

2. Venue is proper because this action seeks judicial foreclosure of Property located
in the County of Arapahoe, State of Colorado.

3. The Plaintiff has formally resolved, by a recorded vote, to authorize the filing of
this legal action against the specific unit as required by C.R.S. § 38-33.3-316(11)(a)(II). A copy
of the authorization is annexed hereto as Exhibit ‘A’.

4. Defendant, Justin Peng, is the record owner of the following real property
commonly known as 16316 East Rice Place, #A, Aurora, CO 80015 (“Property”), which is
legally described as follows:

Lot 81, Block 2, Sunburst, County of Arapahoe, State of Colorado.

5. On or about October 4, 2017, Defendant, Justin Peng, took title to the Property as
evidenced by the Quitclaim Deed (“Deed”) recorded on October 4, 2017, at Reception No.

 
Case 1:20-cv-02495-KLM Document 3 Filed 08/19/20 USDC Colorado Page 2 of 17

D7113220 of the public records of the County of Arapahoe, State of Colorado. The Deed is
annexed hereto as Exhibit ‘B’.

6. Defendant, Justin Peng, by taking the Deed to the above described Property,
became subject to, bound by, and agreed to the terms of the Declaration of Covenants,
Conditions and Restrictions of Sunburst recorded in Official Records Book 2862 at Page 467 of
the County of Arapahoe public records and all amendments thereto (hereinafter referred to as the
“Declaration’’).

7. Defendant, Justin Peng, agreed to pay and is subject to the covenant in Article IV,
Section 1 of the Declaration personally obligating her to pay assessments on the Property
imposed by the Board of Directors of the Association.

Article IV, Section 1 of the Declaration (annexed hereto as Exhibit ‘C’) provides in
pertinent part as follows:

“.,.each Owner of a Lot by acceptance of a deed therefor\..is deemed to covenant and
agree to pay to the Association: (1) annual assessments or charges”

8. Defendant, Justin Peng, is further liable for payment of all assessments, interest,
late charges, fines and attorneys’ fees and costs pursuant to Article IV, Section 1 of the
Declaration and C.R.S. 38-33.3-316 which provide and establish a lien in favor of Plaintiff for
same.

9. Defendant, Justin Peng, has violated the terms and provisions of Section 4.01 of
the Declaration and C.R.S. 38-33.3-316 by failing to timely pay assessments, interest, late
charges, fines and attorney fees and costs owed to Plaintiff.

10. More particularly, Defendant, Justin Peng, is indebted to Plaintiff for unpaid
assessments, late charges, interest, and attorney fees and costs as of July 15, 2020 consisting of
more than six (6) months of assessments owed, together with additional assessments, late fees,
interest, attorney fees and costs, and all other allowed charges pursuant to the Declaration which
are incurred through the date of sale.

11.‘ To further evidence the lien in favor of the Association, as provided by the
Declaration and C.R.S. 38-33.3-316, and to give additional notice thereof to Defendant, Justin
Peng, and third parties, Plaintiff filed a Notice of Assessment Lien on the Property with the Clerk
and Recorder of the County of Arapahoe, State of Colorado on August 26, 2019 at Reception
No. D9086953 (hereinafter referred to as the “lien”). A copy of the lien is annexed hereto as
Exhibit ‘D’. The lien secures delinquent assessments and other charges coming due since July 1,
2015.

12. Pursuant to the Declaration and Article 38-33 .3-316 of the Colorado Revised
Statutes, Plaintiff is entitled to foreclose its lien against the Defendant, Justin Peng.

 
Case 1:20-cv-02495-KLM Document 3 Filed 08/19/20 USDC Colorado Page 3 of 17

13. In addition, Plaintiff is entitled to an award of attorney’s fees and costs in the
collection and foreclosure of its lien pursuant to the Declaration and Colorado Revised Statutes
38-33.3-123(1) and 38-33.3-316(7).

14. Upon the basis of reasonable inquiry by the Plaintiff, Defendant, Justin Peng, is
not an infant, incompetent, officer or agents of the State of Colorado, or in the military service.

15. To avoid tax sales and tax deeds which would extinguish its position, Plaintiff
may be forced to pay the property taxes on the subject Property. An undetermined amount will
be claimed from Defendant, Justin Peng, in the bid letter submitted for Sheriff's Sale
representing reimbursement of any property taxes paid.

16. Defendant, United States Department of the Treasury (hereinafter ‘IRS’), may
claim an interest in the Property being foreclosed herein by virtue of a Notice of Federal Tax
Lien, recorded on August 10, 2015 at Reception No. D5089326 of the Arapahoe County public
records, relating to taxes owed by the former owner of the Property, Oiwah Pang Fung. The lien
is a nominee lien and the IRS has the burden of proving that same is valid and enforceable as a
nominee lien. As a result of the following, the IRS lien should be subordinated to the Plaintiffs
lien:

a) On November 29, 2005 Oiwah Fung became the owner of the property and, on that
same date, provided a Power of Attorney to Hua Nien Peng. The Power of Attorney
provided Hua Nien Peng with the ability to transfer title to the Property at any time.

b) On August 8, 2014, Hua Nien Peng, per the authority in the Power of Attorney,
transferred title to the Property from Oiwa Fung to Hua Nien Peng;

c) On August 10, 2015, more than a year after the transfer of title to the Property and
nearly 10 years after the Power of Attorney was executed, the IRS recorded its
nominee tax lien against the Property relating solely to taxes due by the initial owner
of the Property, Oiwah Fung. Oiwa Fung is currently approximately 87 years of age
which likely substantiates her prior execution of a Power of Attorney in 2005. At the
time of the Property transfer in 2014, she was approximately 81 years of age.

d) On October 4, 2017, title to the Property transferred from Hua Nien Peng to
Defendant, Justin Peng.

e) Plaintiff believes that the foregoing facts justify the subordination of the IRS lien. The
IRS has not taken action to enforce its lien since 2015 and prevented other creditors
from enforcing their security interests by claiming first lien priority. Plaintiff, a non-
profit corporation, has not been paid assessment fees in years and desires to ‘stop the
bleeding’ and move forward by filing this action. Plaintiff requests that the IRS lien
be subordinated with the IRS receiving the remaining sale proceeds from the
foreclosure sale after payment of the amount due on Plaintiff's comparatively small
assessment lien. Additionally, a portion of the amount due to the Plaintiff and secured
by its lien came due prior to recording of the IRS lien.

 
Case 1:20-cv-02495-KLM Document 3 Filed 08/19/20 USDC Colorado Page 4 of 17

17. Defendant, Jim Black Construction, Inc., may claim a lien against the Property
being foreclosed herein by virtue of a Statement of Mechanic’s Lien recorded on November 19,
2018 at Reception No. D8113970, however, any such interest is inferior to the Plaintiff's lien
being foreclosed herein by their failure to timely enforce same.

18. | Defendant, Su Ryden, is named in their capacity as the Public Trustee of
Arapahoe County, Colorado,

19. Defendant, Sue Sandstrom, is named in their capacity as the Treasurer for
Arapahoe County, and may claim an interest in the property being foreclosed by virtue of unpaid

property taxes.

20.  Defendants(s), Unknown Tenant(s) in Possession, may claim an interest in the
property being foreclosed by virtue of being occupants/tenants of the subject real property,
however, any such interest is inferior to the Plaintiff's lien being foreclosed herein.

WHEREFORE, Plaintiff prays for the following relief:

A. Entry of Judgment against Defendant, Justin Peng, for delinquent assessments, late
charges, interest and attorney fees owed the Plaintiff.

B. That the Plaintiff's lien be adjudged a prior and superior lien upon the Property,
excepting only real property taxes and assessments not yet due and payable and special
real property assessments not yet certified to the Treasurer’s office of the County of
Arapahoe, Colorado.

C. That all other interests, be adjudged to be junior and inferior to the lien claimed by
Plaintiff, thereby rendering same null, void and extinguished.

D. That the Plaintiff’s lien be foreclosed and the Property sold at public sale for the amount
of the Judgment against Defendant, Justin Peng, together with additional interest,
attorney’s fees and costs, unpaid assessments, late charges, and such other charges as
allowed by the Declaration through the date of the Sheriff's Sale.

E. For an Order determining that the Property is not “agricultural real estate” within the
meaning of Colorado Revised Statues 1973, Section 38-38-302(4).

F. For an Order that the proceeds from the foreclosure sale be applied as follows:

1. First to pay all fees, costs, and expenses incurred in connection with the sale;
2. Second, to repay advances for taxes, insurance, other items as allowed by law;
3. Third, to pay Plaintiff's sums due it for unpaid assessments and pursuant to the

judgment awarded herein; and

 
Case 1:20-cv-02495-KLM Document 3 Filed 08/19/20 USDC Colorado Page 5 of 17

4. Fourth, to pay any balance remaining into the Registry of the Court, said balance
to be applied as the Court shall hereafter direct.

G. For an Order providing that following the expiration of all applicable redemption periods,
the rights, tenancy, and lease of any party in possession be terminated and Plaintiff be
granted possession of the Property.

H. Such other and further relief as this Court may deem just and equitable.

Dated: July 17, 2020

THE DUPONT LAW FIRM, LLC

Lf

, To Oe ae -

 

By:

 

Stephane R. Dupont, #39425

Plaintiff's Address:

c/o Homestead Management Corp.
1499 W. 121° Avenue
Westminster, CO 80234

THIS IS AN ATTEMPT TO COLLECT A DEBT. ANY INFORMATION OBTAINED WILL
BE USED FOR THAT PURPOSE.

 
Case 1:20-cv-02495-KLM Document 3 Filed 08/19/20 USDC Colorado Page 6 of 17

EXHIBIT ‘A’

BOARD RESOLUTION AUTHORIZING JUDICIAL FORECLOSURE

WHEREAS, the Sunburst Homeowners Association has a lien against the property located at

16316 E Rice Place, #A (Peng) and the balance of the assessments and other charges secured by

 

the Association’s lien equals or exceeds six months of common expense assessments based on a
periodic budget adopted by the Association.
BE IT RESOLVED that the Association, after due consideration, hereby authorizes the filing of a

lawsuit to foreclose the Association lien against the subject real property.

Dated this 17 day of July 2020

fl lbile. (lay

Board Member

 

 
Case 1:20-cv-02495-KLM Document 3 Filed 08/19/20 USDC Colorado Page 7 of 17

Reception #:D7113220, 10/04/2017 at 12:56:13 PM, 1 OF 3, Rec Fee $23.00
Arapahoe County CO Matt Crane, Clerk & Recorder

EXHIBIT 'B'

Prepared by:

Justin Peng

16316 E. Rice PL, Unit A, Aurora, Colorado 80015
Parcel ID:

Quitclaim Deed

THIS DEED is dated August 5, 2017, between:

Hua Nien Peng, not married, of 16316 E. Rice
PI.,Unit A, Aurora, Colorado80015, (the
"Grantor")

AND
Justin Peng, not married, of 16316 E. Rice

™ PL ,Unit A, Aurora,Colorado 80015, (the
"Grantee")

 

 

WITNESS, that the Grantor, for and in consideration of the sum of $10.00, the receipt and
sufficiency of which is hereby acknowledged, have remised, released, and sold, as well as
quitclaim, unto the Grantees, their heirs and assigns forever all the right, title, interest, claim
and demand which the Grantor has in the real property, together with improvements, if any,
situate, lying and in the County of Arapahoe of the State of Colorado, described as follows:

Lot 81, BLK 2 Sunburst.

according to the recorded plat in the Office of the County Clerk and Recorder filed August 5,
2017.

 
Case 1:20-cv-02495-KLM Document’3 Filed 08/19/20 USDC Colorado Page 8 of 17
Reception #: D7113220, 2 oF 3

 

This property is also known by street number as 16316 E. Rice Pl., Unit A, Aurora,Colorado
80015.

Assessor's schedule or parcel number: 2073-08-1-23-074.

TO HAVE AND TO HOLD the same, together with all and singular the appurtenances and
privileges belonging on the property, or in anywise appertaining to the property, and all the
estate, right, title, interest and claim whatsoever of the Grantor, either in law or equity, to the .

only proper use and benefit of the Grantee, and the Grantee's heirs and assigns forever.

IN WITNESS WHEREOF the Grantor has executed this deed on the day and year above
written.

Signed in the presence

    

Signature

Luc A Shemuind
Name oan

 
Case 1:20-cv-02495-KLM Document 3 Filed 08/19/20 USDC Colorado Page 9 of 17

‘
¥

oe weowee nn Lb, atten Osh
ne? pene VEE OEE. ramon rics, remte
a“

AMCANECHD 10
HECLARATIGH OF warSil na Gl2
COVENANTS, CONDITIONS ANG MESTAICEIONS
OF
SUNtUtts T

WHEREAS, U.S. HOME CORPORATION, a Delaware corporation, is the
ouner of the following described real property. situate in the County of

Arapahoe, State of Lolgrada:

A tract af land in Sunburst, o subdiviston, Incated in
Sertian &, Tounship 5 Sout, Range G6 Hest, of the ath
PAH, Clty af Aurora, County of Arapafine, State ef faln-
rada, more fiarticularty described as fol tows

Commancing at the Snutheast coraur of the Turthwest quarter
af ihe Hortheast quartar; thence along the South line of
Sunburst § 09°95°28" W, 107.96 feet ta the True Point of
beg(aning; thence continuing along the South Jing of Sone
burst § 9°49°28" HW, 667.09 feeds Lueace 8 eae tag?" Hy
93.95 fuels thenen SUT 2" £, 14 72 Feat, Urency

a aera! 32° 8, 122.14 feet to a patal on & cuevats theare
atong & curve to the right whose chard hears 8 R6°H4 730
E, 05.54 feet, having a central angle of on so" 20", a
radius of 569.67 feet aad an are, lengt 2 feat to
a point of tangency; thenue 5 reese dae 1 28 if feat

to a polnl an 3 curves theace along a curve to nie right
whoen chord bears WM"00'?H" ¢, 108.20 feet, Naving a
central aayie af 08°25'RR", a rattus of 1127.87 feet and
an are Twngth af 108,24 fect te a pomt of reverse curya~
ture; thence along a curve to the telt, satd curve having
a central angle of 194501", a radius af 470. 43 fren an
ag are boagth of 162.27 feets theacr Koay" b9'SS" Ly 195,17
feet to 9 saint ons curve, fhence along 6 curva te te
right whose chord bears S WNT t, MIR fact, having
a toniral angle ef O3A77 13", 3 raliss nf 456. Bt fout and
aa are Teagth af 28.19 feet: thence & yeh An eA £93.05
Feet ta a point of curvaturr: thence dlany a curva to te
right, sald carve haying a eontral angle of 9?) oat Tet
radius of 1 OQ feet and an are Tangth of aay. TE foals
irene 5 ates aT C, 66.59 peeks thonee S$ (2°56'S8" £,
thence § WHI" T, HLA foots thence §
ata Se £, 28,38 feat to the True Pafal uf Reginaing.

 

 

and,

AIEREAS, on Oetoker 5, 197, there was récordad in Myak 2862 at
Page 467 in the of fice of the Qerk and Heenrdar of Arapetor County, Colorsda,
certain declarations of covenaats, Conditions wil restrictiow fer Sunburst
having for Uieir purpase the protectton of the value and destrahitity of the
above described real property:
and,

VIIEACAS, Uirnugh reasan of slarif tration, apliffcatten aed change
af certain standards and reqiirenpals. 0.5, Now Eormoration, as Ete Deefarant

pf said dectarations desires te arent sorte, anit race specifically the fottowing:

; gagens making any such payment shal] be owed innediate
reinbursement therefor from the Association.”
‘ARTICLE VI, Section 0, to read as follows:
+ *The Architectural Control Committes ‘nay grant reasnnabie

The :
“variances or adjustments from any conditions and rastric-,

 

Co tions [mposed by this Article or Article VEIt fiareof tn
wander to overcome practical difficulties and pravent” um *
“ necessary hardships artsing by reasan of the application m
. (oF restrictions containad in this Article or Arteta Vit i
hereof. Such variances o

fey in case. the ‘granting: thereof shat:

 

detrieental or injurious to the other property or improve- a
vit
ments in the neighborhood and shatl not militate agatast. a

 

. the genoral.inteat and purpose hereof.”

 

 

  

atc. (however, this restriction shal] not restrict trucks"?

    
 
  
 

or other comercial vehicles within the Propertias whieh?

    

or raintenance of the Common Areas}, The sana shall bee
:

   

‘stored, parked or maintained wholly within A garage a a

    

 
 

i ri Abit”

sta eeststant Secretary —_

   

sag sein Secretary of U.S. ROBE CORPORATION.

   

£ aki ness ny hand and offictal seat,

an
rye Coratseten expire:

   
    

ty Cenaiten trphes azomy 5 18

ng in
é

(2a OE

       
 
    
  
 
  
    
  
 
 
 
  
  
   
 
 
   

 

 

 
  
 
  
  
  
  
  
  
  
 
  
 
  
  
  
 
  
  
 
  
  
  
  
  
  
  
  
  

"section 4, Maintehance of Lots. he Assoctatton shay ©
be responsibte for the Jandscaping and maintenance of
_ the grounds of pach Lot, and shall have the grass, weeds +s
trees and vegetatibn on cach Let cut and/or trimmed whe:
: “necessary. Ro Dani
me Jandscaping off
“of any itess there
of the Archi tectu
ARTICLE VII, Section §,

a new Section § to read’ as folloxs:

 

"Section 5. Painting of Residence. Hott tnstariding any
thing to the contrary contained in this Article VII, the’
~ _Assoctation shall be responsible for tho periodic repainte:
ing of the extertors of the residences constructed an the.
e Lots, aad ro Owner shalt re-paint, in whole or in part,” .
the restdence conjtructed on his Lat.” ae
™* ARTICLE VII, Section 4, a nev paragraph to.read as fovtous:
"Section 6. Access ‘at Reasonable tours. For the! furposes 4
“"Ssolely of performing "the ‘paintenance” referred” “ta anised ely ;
tions 2, 4 and 5 of this Article, the Association, through *

its duly authorized agents. or employers, stall have the

  
  
        
   
  

right, after reas

 

upon any Lot at re

   

ye

 
 

a

3
4
a
=
3
8
cs
$
4
g
a
«
3
8
=
3
3
Le
g
am
e
&
=
2
B
on
2g
3
2B
aot
3
Ss
oy

oe

“"Except as oxprassly ‘heretofore provided, no ‘Lots, Including’

ae

the streats and Association-onned private streets, drives
or parking | areas unless speci ficatly designated by the,

4

Tassoctation,thergfor, shalt ba used as 2 parking,’ sterane

a display or, ‘aecareada fon area for any” type of house latter:

 

camping trailer, boat trailer, hauling trailer, rumning
“gear, boot or accessories thereto, sotor driven cycle
self-contained sotorized vehicla, or any type of van baie

asa temporary apedience for loading, delivery, exerg eH

 

 

 
Case 1:20-cv-02495-KLM Document 3 Filed 08/19/20 USDC Colorado Page 10 of 17

, .

    
 
    
 
 
 
 

v ‘s ra 2BTh mac ee:

ARTICLE II, Property Rights in the Co: Conan Area, Area, Section
fEnjoyaant, (age :

Ouners' Easements of Enjoyment, fage 2).

etion
ARTICLE It, Property Rights {n_the Conran Area, i
Extent of Quners Faserents,, paragraph (c), {Page 3).
4

_ ARTICLE 11, Property Rfqhts fn the Comron Area, Section

Payment of Takes or Insurance by Nortgayees as, (Page 4).
ARTICLE VI, hechitectura Control Committee, Sectian 8
Variances (rage a : 1

        
  

   
           
       
       

 

 

"ARTICLE VII, Exterior Hstntenance, Section 1, General, ,
{Page 14), -

 

       
  
    
     
   
     
 
  
 
  
 
   

 

ARTICLE VIL, Exteriar Naintenance, Section 3, Assesswrent,
of Cost, (Page 14}

. ARTICLE VU, Exterior Haintenance, Section 4, Hatntenance
of Lots,, (Page

ARTICLE YUL, Exterior Haintenance, Section 5, Painting of..-
“Residence, (Page: 18).
ARTICLE VII, Extertor Haintenance, Section 6, Access at i
Reasonable Hours, {Page 1 a 15), o

ARTICLE VIIT, Restrictions, sagtion 14, Restrictions on
Parking and Storage. (Page

now “THEREFORE, the sare U.S. Hore corporation,

 
  
 
  

 

    

 

  

“acrass al] private roads, cul- de-sacs and other, partons 0

the Common Area, as ray bo necessary to provide vehiculay ys

 
 

weg avery Lot.*! 4
“ARTICLE 11, Section 2, Paragraph (c), to read as + attowst :

  

‘The right of the Association to promulgate, and: ey smu) He Gr
hi

     

 
 

cluding but nat; ‘riatted ta, the right ofthe! Lassoctation 5
ats ‘0 seg

 

 

ARTICLE VEIT - RESTRICTIONS © 2 ee ee ee ee ee eee 18420
Section 1. General Plan.
Section 2. Restrictions Imposed.
Section 3. Use of Common Arca,
Section 4. Single Fanily Use.
Section 5. Animals.
Section 6. Tewporary Structures.
Section 7. Miscellaneous Structures.
Section A, Property to be Maintained.

Sectinn 9, Lots Hot to be Subdivided.

Section 10. Underground Electric Lines
Section 11. No Haxtous or Offensive Activity.
Section 12. No Hazardous Acttyities.

Section 33. No Annoying Light, Sounds or fdors.
Section 14. Restrictions on Parking and Storage.
Section 15. Height Restrictions.

Section 16. Drelling Cost, Quality and Size,
Section 17. Clothes Lines and Storage.
Section 18. Garbage and Refuse Disposal.
Section 19. Repair.

Section 20. Tanks.

ARTICLE IX ~ GENERAL PROVISIONS, ce ee ee ee BNR

Section 1. Enforcement.

Section 2, Severability.

Section 3. Construction and Maintenance Easement.
Section 4. Easerent for Encroachnents.

Section §. Conflict of Provisions.

Section 6. Annexation

Section 7. Condemnation.

Section 8. Quratton, Revocation and fasendment.
Section 9. Registration by Owner of Hailing Address.
Section 10. Leases.

Section 11, VA Approval.

 

 

a ; TASLE OF CONTENTS

DECLARATION
OF COVENANTS, CONDITIONS AND RESTRICTIONS
0

F SYNBURST
pg.
ARTICLE [ - DEFINITEQHS ©. ee ee eee tee wee ee eee TR
ARTICLE IL - PROPERTY RIGHTS IN THC COMMON AREA. 2. 2 2 ee ae R4

Section 1. O«ners' Easeents of Enjoyment

Saction 2. Extent of Oxners’ Easenents

Section 3. belegation of Use

Section 4. Payment of Taxes or Insurance by Kortgagees

ARTICLE TET - MEMBERSHIP AND VOTING RIGHTS 5... 2 ee ee ee ee AB

Section 1, Nenhersh
Section 2. Classes ie Kerhership

ARTICLE LV ~ COVENANT FOR MAINTENANCE ASSESSMENTS ©... 66 2 2 a. B1D

Section 1. Creation of the Lten and Personal Obligation
of Assessments

Section 2, Purpose of Assesseents

Section 3. Maximus Annual Assessvent

Section 4. Special Assessments for Capital Inproverents

Section 5. Notice and Quorun for Any Actfan Authorized
under Sections 3 and 4

Section 6. Uniform Rate of Assessment

Section 7. Date of Comrencesent of Annual Assessments

Section 8. §ffect of Hon-Paynent of Assesswents:
Remedies of the Associatton.

Section 9. Horking Capttat

Section 10. Subordination of the Lien to Hortgages

ARTICLE ¥ - PARTY WALLS . we ee ee eee ee TT

 

Seetion 7. General Rules of Law to Apply
Sectton 2. Sharing of Repair and Haintenance.
Section 3. Destruction YY Firg or Other Casualty...
Section 4. Woatherproofin:
Section 5. Right to Contribution Runs With Land,
Section 6, Arbjtratton.

ARTICLE VI - ARCHITECTURAL CONTROL COMMITTEE ©... . - ee wees 116148
Section 1. Composition of Comittee.
Section 2. Ravfew by Committec.
Section 4. Procedures.
Section 5. Vote
Section 6, Records
Section 7. Llability.
Section 8. Yariance.

Section 9. Minor Violatians of Setback Restrictions.
ARTICLE VIL ~ EXTERIOR MAINTENANCE 2 2 2. eee pee ee ee ew MA

Section 1. General .
Section 2. Failure to Maintain.

Section 3. Assessment of Cost.

Section 4. Painting of Residence,

Section 5. Access at Reasonable Huurs.

   

 

   

 

TBE
. , Ble 2882 vec 407

a
e

HB, Panta toe +

 

DECLARATION - 1
OP COVENANTS, CoM ErLONS AND RESPIICTIQNS.

  

sunponat

THIS DECLARATION, made ant anterad into this 2nd day

of Octo

 

_¢ 1978, by U.S. Home Coxporation, a NeLaware
corporation, hereinafter referred to as "Declarant".
WITNUSSETU:

WHERBAS, Declarant is the owner of that certain real
proparty in the County of Arapahon, State of Colorado, which
is described on Exhibit A atkached hereto and incerporated
herein by reference.

ROW, THEREVORE, Declarank hereby declares that all of
the propexties deseribed above shall be held, sold and ,
conveyed subject to the following easements, restrictions,

covdbants, and conditions which shall run with the land and

 

be pinaing on a}l parties having any right, title or in-
terest in tho above described properties or any part thereof,
their heirs, successors and assigns, and shali inure to the
benefit of each awner thereof.
ARTICLE I
DEPINTTIONS -
Section 1. “Associatinn® shal) mean and refer ta
Sunburst Homeowners Association, Inc., a Colorado nonprofit
corporation, its suecessors and assigns.
Section 2. "Owner" shall man and refer to the
record owner, whether one gr more persons or entities, of
fee simple title to any Lot which in a part of the Prop-
erties, including contract sellers, but exeluding those
having such interosk merely as security for the pexformance
of an obligation.
Section 3. Properties” shall mean and refer to that
certain reat property dercrjted on Exhibit A herete anil
such additions thereto ax may hereafter bo brought within

the jurisdiction of tha Asanciation.

 
Case 1:20-cv-02495-KLM Document 3 Filed 08/19/20 USDC Colorado Page 11 of 17

, 3

wer 2882 00488

Section 4. "“Comeon Area” shall eaan akl real prop~

erty {including the improvemonts therate} owned by the

  

 

Agaociation fer the common use and enjoyment of the Ovwnae
The Common Area ta he owned by the Agsoviation at the time
of the conveyance of the first Lot ts described on Exhibit Bb
uttached hereto and incorporated herein by reference,

Section "Lot" shall mean and refer to any plot af

 

land shown upon any recarded subdivision map including the
Properties with the exception of the Comzon Area, including
any real property hereafter made subject to the provisions
of this Declaration.

Section 6. “Declarant” shala mean and refer to U.S.
Nome Corporation, a pelagave, corporation, its succespers and
assigns if such successors of atnigns shawla acquire more
than one undeveloped Lok from the Declarant for the purpose

of development.

   

Section 7. "Member" shail mean and refer to every
person or entity who holds membership in the Assaciation.
Section 9. ‘Architectural Control Committee” ‘shall
pean the comaitter appointed hy Reelarant or by the Board of
Directors of Sunburst Homeowners Assnciation, Inc,
ANTICLE YI
FPROVERTY RIGHTS IN WIE COMMON AREA

Section 1. OQvners' Fasements of Enjoyment. Subject

 

to the provisions of Section 2 of thin Arkicle, every Own
shall hava a non-axclusive right and easement of enjoyment
in and to the Common Arca and such casemant shall be appur-

tenank to and shall pass wilh the title to avery Lol.

 

Section 2. nt of Cwners' nts. the rights

 

and easements of enjoyment: ereatcd herchy shall be subjack
ta the follawing:

{a} The xight of the Association, in accordance with
its Articled aad Bylaws, te borroy itoney For the purpose of

improving the Common Area and, with written cansent af the

 

~2-

ero 2802 e489

Members cntitled te yote tea-thirds (2/3) of the voles of

of membership and 100% of ail first mortqaygeen

 

each clas
(hased upon one vote For each pertgage ownend), to meckgage

chrity for any such loan? and

 

said property an

(hb) The cight of the Asseciation to take such steps
us ara reutionably necessary to protect the Comin Area
against foreclosure; and :

fe} The right of the Assuciation to promulgate and
Publish cules and regulations which cach Member shall
strictly comply with; and

(a) the right vE the Association as provided in its
Articles and Bylaws, to suspend the voting rights of a
Mewher fox any period during which any assensnent against
his Lot remains unpaid and, for a perivd not to exceed
thirty (30) days, for any infraction of its published rules
and regulations; and ,

(e}) the xighk af the Association to dedicate or
trunsfex all or any part of the Conon Araa to any public
agency, authority, or utility for such purpeses and subject
to such conditions ag may be agreed to by the Members,
provided that no such dedication or transfer shall be ef-
fective unieas first approved in writing hy the Members
entitled ta vate two-thirda (2/3) of the votes of cach ulass
of remhearshtp horeunder and by 100% of the holders of all
first mortgages on any Lots (based upon one vote for each
woxtgage owned), and unless written notica of the proposad
agreement and action thereunder is sent. to every Mewher al
least thirty (30) days in advance of any nction taken, and
unless such dedication or tranufer is approved hy the County
of Arapahoe, Colorado, or any suceessor governmental entity
having jurisdiction ovex the Properties, if required by

resolutions or ordinances thareof, and provided Curther that

-3-

 

 

: ne 2802 uc T0

the grintiny o£ vasemants for public utilities or for othar

conntstenk with the intended use af the

 

piblic purpos
Comin Area shall not be deemed a transfer ulthin the mean~
ing of this Sulsection {ce}.

'(£) he right of the Association to clase or Limit
the use of the Common Area while maintaining, repairing and
making replacements in the Common Area.

Section 3. Delegation of Une. Any Ownex mony dele~

 

gate, in accordance with the Bylaws, his right of enjoyment
to the Common Area and facilities to the members of his
family, his tenants, or contract purchasers who reside on

his Lot.

    

Payment of Ta: moa by Mor

gagens. Pirst mortgagees of Lots shall have the right to

 

 

   

pay taxes or other charges of assesenonts which are in
default and which may become a lien against the Comuon Area
‘and may pay overdue premiums on hazard inswrance policies or
sceure new hazard insurance eovaraga on the lapse of a
policy For the Common area, an@ any first mortgagees makiny
any such payment shall be owed fmmsdiate reimbursenont
tharefor from the Association.
ARTICHE TIT :
BENDERSHIP AND VOTING RIGHTS:

Section 1. Membership. very Owner of a wk within
the Properties shall ba a Member of the Association. Hem-
bership shall be appurtenant to and may nok be separated
from ownership oF any Tot.

Section 2. Classes of tembership. The Association
shall have two classes of voting memhorship;

Cluss A. Class A Members shal) be all Owners, with
the exception of the Oeclarant, and shall be entitled to one

vote far cach Tot owned. When pore than one person holds an

 

 

Nt 2802 ec ATA

$, and

 

allo be BKembe

  

interest in any Lot, ay such pecsons sie

tha vote for sneh fot shall he exercined as they determine,
but in no event shall mora than one vole be cast with ren
spect to any such lot, .

Clans BR. The Class B Hembex(s) shall be the Dec~
darant and shall he ontitied to three (3) votes for cach Lot

owned. The Class D manhership shall cease and be converted

 

to Class A membership on the happening of either of the
following-events, whichever occura aarlier:

{a) when the total votes outstanding in the Class A
Membership equal the total votes outstanding in the Class B
Henmbexship; or

{b) on danuary 1, 1990,

Notwithstanding the foregoing, hawever, in the evant
that the Declarant shall annex any additional property to
this Peclaration pursuant to the provisions of Scction 6 of
Article IX hereof, then the Class B remharship shall not
cease and he convertad to Clasn A membership unless and
until the total votes outstanding in the Class A membership
in each of such annexed properties equals the total votes
outstanding in the Class B membership of cach of such an-
nexed properties, provided, however, that in no event shall
the Class Bo wembership extend beyand January 1, 1990.

ARTICLE Iv

 

COVENANT TOR MAINTENANCE ASSESSMENTS
Section h. Creation of the Lien and Parsonal obli-

. The Daclarant, for cach hat owned

 

yqation of Asses.
within the Properties, hereby covenants, and each Owner of
any Lot hy acceptance of a doed thurefer, whether or not it

shall be so expressed in such decd, is deared ta covenant

 

and agyrec to pay to the Asseviation: (1) annual assnssments

 

or Charges, and (2) special assessments, such assessments to

-5+

 
 

Case 1:20-cv-02495-KLM Document 3 Filed 08/19/20 USDC Colorado Page 12 of 17

’ +

 

ne 2BG2 vec 472 Bees 2Bie mc 473

sepsment. Until January 1

 

wire Anmuild Ds

 

 

 

   

    

 

   

 

be established and collected as hereinafter provided. The of the year inoedlately following the conveyance of the
annual and special assessments, Logather with interest, First Lot by Declarant, the naxiswa annval assesament shatl
costs, and reasonable attorney's Coes, shall he a charge on be Seven Hundred ‘Twenty Dollars ($720.10).

the land and shall be a continving lien upon the praparty (a) From and after dannary 1 of the year imiedintely
against which each such assessmant ja nade, To evidence following the conveyance of the {Lrat Tat by Meclavant, tha
such lien the Doard of Directors or Managing Agent shal Paximum annual assessment may be increased eaeh year not
prepare a written notice setting forth the amount of such more than seven percent (78) above the macimum ansassment
unpaid indebtedness, the name of the Owner of the Lot and a . for the previous year without a vole of the membership.

., deacription of the Lot. such a notion shall be signed by : ° (b) From and after danuary lof tha year immediatoly
ane of the Board of Dixectars or hy the Managing Agent and following the conveyance of the first Lot by Declarant, the
shall be recorded in the office of the Clerk and Recorder of raxinum annual assessment may be ineraased by more than
the county of Arapahoe, Colerada, Such lien far unpaid : seven percent: (7%) by a vote of two-thirds (2/3) of each
assessments shall attach from the date of the failure of tlass of Honbees who are vating in person wt ‘by proxy, at a
payment of the assesment. Such Lien may be enforced by : : meeting duly called fer this purpose, The Board of DL-
fornelosure of the defaulting Owner's Lot by the Association roetors of the Association may, after considaration of the
in Like manner as a wortgage on real property, upon the current maintenance coste and the financial xequizements of
recording of a notice or claim thereof, In any such fore the Association, fix the anual actual assecerent at an
closure the Owner shall be required to pay the conts and : amount less than the maximum,
expenses of such proceedings, the costs and expenses for (c} The Association shall matntain an adequate
filing the notice or claim of lien and all reasonable at~ reserve fund out of the annual assessments for Lan main-
torhey's feos. Fach such assentmant, togethor with in- tenance, repair and xeplaconent of thosa olenants of the
terest, costs, and xeatonable attorney's feos, shall also be conson Arun that nuat be xoplaved on a pertodle basis.
the personal obligation of the person wha was the Owner of Section 4. special ts for Capital rmprove-
such property at the time when the asscnsment fell due, The . ments. In ad@ition to the anmial assessments authorized
pertional obligation for delinquent assessments shall not ; above, the Assovlation may levy, in any assescrant year, a
pass to his succofsors in eltle unlens expreasly aseumed by Gpacial assessment applicabla to that year only for the
them. . purpose of defrnying, in whole or in park, the cost of any

Kpone of Ase ents. The assessngn ts construction, reconstruction, repair, or replacement of a
levied by the’ Association shall be used exclusively to capital improvement upon the Cotwon Area, invluding Fixtures
promote the reureakion, health, safety and w re of the and personal property related thereto, provided ‘that any
regidents of Lhe Propertias and for the improverynt and such ansessrent shall have the assent of tve-thirds (2/3) of
maintenance of the Common roa, the vates of each class of Nepbuxs who are voting in person

or by proxy ak 4 weeting duly called for this purpose,

-7-

 

 

oe a -

wo 2Bb2 nec 474 wee 2EG2 nec &TD

Section 5. Notice and_Qverum for Any Action Aun
obligation for any such shortfall caunec by any deccease in

thorized Under Sections 3_and 4. Written notice'of any . : . .
~ ~ nsaessments or axpencditurccs for capital improvements, ualesa

 

meeting called for the purpose of taking any action au- .
the same has been previausly appraved in writing by Pee~

all be sent

 

thorized under Section 3 or 4 of this Article
larant.

 

to all Members not lees than 30 days or more than 60 days in
Section 7. Date of Commencoment of Annnal Assess—

advance of the meeting. At the first such reeting called,
ments. The initial and ali subsequent annual assessronts

the pxesoncu of Members or of proxies entitled to cant sixty
shall conmence on the first day of such month as fctarmined

(0) percent of all tha votes of each class of morbership
by the Board of pirectors- of the Association, and shall be:

shall constitute a quorum. IE the required quorum is not .
‘made due and payable in twelve nonthly installments per

present, another weetiny may be called subject to the sana .
annua on such dates as determined by the Noard. Any Owner

notice requirement, and the required quorua at the sub- .
purchasing a Lot hetwveon installment due dates shall pay a

sequent meeting shalt he one-half (1/2) of the required .
pra rata share of the last installment duc.

quorum at the preceding meeting. No such subsequeng meeting
Section i. Effect :

 

of Non-Payment_of Bt
shall be held more than 60 aaye following the preceding *

 

Rened. of the A

 

sociation. Any assussnent not paid within

 

meeting. ° ~
thirty (30) days after the dua date thereof shall boar

Section 6. Uniform Rate of Assessment. Moth annual . .
~ as interest: from the due date at the rate of twelve percent

and spacink assessments must be fixed at a uniform rate for
(12%) per annum.‘ The Assoctation may bring an aution at law
all Lots sufficient to mect the expacted needs of the Asso-
against the Owner personally obliqated to pay the same, or
elation, provided that, the rate sel for the Lots owned hy
— foreclose the lien against such Owner's Lot, and in the

Declarant shall be fixed ak one-quarter (1/4) of the as— .
event a judgeent is obtained, suck judymont shail inelude

sesament rate for the other lets; and further provided,
interest on the assessment as above provided and a rea—

 

however, that in the event the assessed fees due the Asso-

sonable atturneys' fee to be Fixed by the court toyether

eation fail to meet its needs bocatae of such partinl Dec—
with the costs of the action, No Owner may waive or othar-

Jarant assessment, than Declarant shall, upon written notice

 

—. | wise ¢ncape liability for the assessments provided for
from the Association, pay a sufficient amount, up to the

 

herein by non-use of the Common Area ox abandonment of hi
Lot.

amonnt of full parity on such assessment, to the Association / ,
to meet any stch shortfall so long as (a) such notice must

Section 9. Working Capital, ‘ho Aasaeiation or
be given within one year after the nnd of each annual as- 4

Declarant may require an Owner, other than Declarant, to

sessment period and is waived if not made in such timely a tt with th
leposit with the Associution an amount equal co the greater’

manner {such final one year period to terminate ene year
. of a) $150.00, or h) two times the amount of the estimated

from the date of closing of the last Lot owned hy Declarant
monthly assessment, which sum shall be held, without in-

within the Properties) and (b) declarant shall have no :
terest, by the Association, as and for working capital.

-9- L/L :

 

 

 

 
Case 1:20-cv-02495-KLM Document 3 Filed 08/19/20 USDC Colorado Page 13 of 17

‘ a

ner 2882 noch 78

Such deposit shrill not reliave an Guner from making the
xegular payment of assestments an the same became due. Upon —
the transfer of his Lot, an Owner shall he entitled ta a
exedit from his transfaree for same. .

fection 10. Subordination of the Lien to Mortgages.
The Lien vf the assessnants provided for herein shall he
subordinate to tne Lien of any first mortgaye and to any
executory land sales contract owned by the Veterans Adnmin-
istration or its assigns, wherein the naned acller is the

h contract is

 

Adsinistrator of Veterans affairs, whether si
vecorded or not. The lien of tha assessment shall be supe
rior to any homestead exemption now or hereafter provided by
the Jaws of the State of Colorade, Transfer or actual or
cotistructive possession of any Lat shall not affect the
assessment liens, However, the transfer or actual or con~-
structive possession of any Lot pursuant to mortgage fore-
closure ox any proteeding in lieu thereof, shal] extinguish
the lien of such aSsessments as to payments which becane due
prior to such transfer or actual of constructive possession,
No transfer ar actual or constructive possession shall
relieve stich Lot fram liability for any assessments there-
after becoming due or from the lien thereof.

MITICLE V

  

PARTY MAE

Seetion 1. General Wwies of Law to Apply. Rach wall

 

which is huilt as a part of the original construction of tha
residences wpon the Propertios and placed on the dividing
line between the Lots shall constituta a party tall, and, to

the extent not inconsistant with the provisions of this

 

Acticle, the general rules of Law rnyarding party wal and
Liability for property damage due to negligence or willful

acts or omissions shall apply thereto.

-10-

 

we 2862 nc 678

L the entire project

   

provided, hovever, thot un
pleted and all Lote have been sold, Declarant sliall appyint
pleted ans , t
the Architectural Control Committue. A majority of the

committes way desiynate a representative to ack for it.

Section 2. Review by Comaitter. Mo atructure or any

 

attachment to an existing structure, whether a residence, an
accessory building, a tennis court, a sinning pool, fences,
walls, exterior lighting facilities, athletic facitity, or
other simtiar inprovaments or attachments, stall be con-
structed upon the Properties and no alteration of the
exterior o£ a structttre shall be mafle and no change in the
final grade, nor the installation of any landscaping shall
he performed, unless complete plans and specifications
therefor (said plans and specifications to show exterior
desiyn, height, materiala, color, lucation af the structure
ox addition to the structure, plotted horizontally and
vertivally, location and siza of driveways, general plan of
landscaping, fencing, walls, windbreaks and the grading
plan) shald have heen £ixst submitted to and approved in
writing by the Architectural Control Commitkee, The Archi~
tectural Control Committea shall exercise its best juagmont
to the end that all attachments, improverenta, construction,
landscaping and alterations to structures and on lands
within the Properties conform te and harmonize with existing
surroundings and structures.

Section 4. Procedures. The Architectural Control
Committee shall approve or disapprove all plans within
thirty (30) days after submission. In the event that the
Architectural Control Committee fails to approve or dis-
approve such design and location within thirty (30) days
after said plans and specifications have been submitted to
Lt, approval will not he required and this artiele will he

deemed te have boen fully complied with.

-l2+

 

eee PBGL sec ATT

ng of Repair-and taiutanance. The

Section 2. Shar

 

cont af reasonable repair and maintenance of a party wall
shall he shaxed by tha Dwners who make use of the wall in
propartion to such use.

B

 

ruction by Fico or Other Caswalcy.

 

T£ a party wall is destroyed ar damayed by fire or other
casualty, any Owner who hag used the wall may restore ik,
and if the othor Owners thereafter make use of the wall,
they shall contribute to the cust of rentoration thereof in
proportion to such use without prejudice, however, to the

right of any such Owners to call for a larger contribution ©

from the others under any rule of law regarding liability

for negligent or willfwl acts or omissions.
Si

other provision af this article, an Owner who hy his neq-

 

tion 4.- Heatherproofing, Notwithstanding any

 

ligent or willful act causes the party wall to be exposed to
the glenents shall beat the whola cost of furnishing the
necegsary. protection against such elements, ,
Seation 5. Might to Contribution Runs With Land.
ahe right ef any Owner to contribution from any ather owner
under this Artiela shall be appurtenant to and cun with the .
Jand and shal) pass to such Owner's successors in title.
Section 6. Arbitration. In the event of any dispute
arising concerning a party wall, or under the provisions of

thia Article, cach party shall choose one arbitrator, and

such arbitrators shall choose one additional arhitrator, and

the decision shall be by a majority of a11 the arbitrators.

ARTICLE VI

   

Suction 1. Composition of Committee. The Archi~

teetural Control Committen ahall consist of three (3) per~-

sons appointed hy the Board of Directors of tha Association,

-Lle

wn 2eae ea AT

    

   

Foal tan 4 ie A majority vete of the acchi-

teclural Conlret Cortiibes te requirvad ta appravé a propouad
impravemant, untoss thn comatttee has designated a repre-
sentative tu aat for it, in which case the decision of the

reprecetitative shall control.

 

Section f. Reco . Tha Architectural Contral

 

Comhittee shall maintain writken records of all applications
submitked tu it and of all actions taken hy it thereon, and
such xecorés shall be available to Members for inspaction at
reasonable hours of the business day.

Section 7. Hiability. The Architectural Contral
Commitee and the Mombers thereof shal) not be liable in
damages to any person submitting requests for approval or to*
any Owner by reason o£ any action, Failure to act, approval,
@isapproval, ox failure to approve or disapprove In regard
to any Matter within its jurisdiction hereunder.

.» Whe Architectural Control

 

Ses Varian

 

Committee may grant reasonable variances ox adjustments from
any conditions and restrictions imposed by this Article or
Article VII hereof in order to overcome practical difki-
culties and prevent unnecessary hardships arising by raason
of the applicution of the restrictions contained in this
Article or Article VII hereof. Such variances or adjust-
ments shall be granted only in case the granting thoreof
shall not be materially detrimental or injurious to the
othér property or improvements in the neighborhoad and shall
not militate against the general intent and purpose hereof.
Section 9. Minor Violations of Setback Restrictions.
If upon the erection of any residence upon any of the Lots
vhioh are subject to these restrictions, it is disnlosea hy
survey that a minor violation or infringement of setback

lines has vceurred, such violation or infringement shall he

es

 

 
Case 1:20-cv-02495-KLM Document 3 Filed 08/19/20 USDC Colorado Page 14 of 17

+ 1

wo 2882 nc480

deemed waived by the Owners of the Lots immediatly adjoining
the Lot upon which the violation or infringement’ aceurs, and
such waiver shall be binding upon ali other Gyners who are

subject to thin aclarnation, Nothing herein contained stwLl
prevont the pronecution of a suit. for any other violation of

Deelaration, A "minor

 

the restrictions contained in this
violation” for the purpose of this Sevtion is a violation of
not more than two (2) feet beyond the required setback Lines
or lot lines. This provision shall apply only to the ociy-
inal structures and shall not be applicable to any altera—
tions or repairs to such structure.
: , ARTICLE VII

a EXTERIOR MAINTENANCE

 

Section 1. General, The structures and grounds of
each Let shall be maintained in a neat. and attractive manner
hy the Owner thereof. Upon the Owner's failure to do so,
tha Architectural Control Committee may, at itn option,
after giving the GQvnex thirty (30) days’ written notice sent
to his last known afidxrss, haye the grass, weeds and vege-
thtion cut when, and as often as, the save is necessary in
its judgment, and may have ficad trees, shrubs, and plants
xemoyed from any Lot.

Section 2. Failure to Maintain. Upon the Owner's
failuze to maintain the exterior of any structure on bis Lot
in good repair and appearance, the Architectural Control
Committee may, at its option, after giving the Owner two (2)
months’ written natice, make répaizs and improve tha ap~
pearance in a reasonable and workmanlike manner,

Section 3. Asnessment of Cast, Tho cosb of such
Maintenance referred ta in Scetions 1 and 2 of this Article ,
shall he assessed against the Lot upon which auch main-
tenanae is done and shall he added to and becom part of the
regular assessment or charge to which such fok Ln subjact

anilex Argicle IV hereee,

-14-

 

wer 2B52 m2582

BR. Ne Guner shall place any sirucluce what iaever
ype the Comman Ace, nor nlvkl avy Owner engage in any
netivity which will temporarily ar permanently deny free
nenass to any part of the Common Aron to all Herbers. |

C. The use of the Common Area shall be subject to

such rules and ragulations as may be adopted fron time to

 

time hy the Board of birecturs of the Assouiation.

D. Ro use shall ever be made of thn Common Area
which will.deny ingross and egress to those Owners having
access to ‘Lots only over Carmon Area and the right of in~
gress and egress to said Lots by vehiclo and otherwise ia

hereby expressly granted.

   

Except for Common

 

ion 4. Single Camily tise.
Area, all Lots shill be used for private family residence
Purposes only. No business or profession of any nature

shall be conducted on any Lot er in any structure constructed
thereon oxeept as providad below.

Ho building shall be crected, altered, placed or
permitted te remain on any Lot other than one attached or
detached single family dwelling not to exceed two stories in
height and a private garage for not more thant wo cars,
except Chat Declarant may use Lots and residences erected

thereon for show homes and sales afficos, field construction

 

offices, storage Facilities, and general busin offices.

5 No horses, cattle, sheep,

  

goats, pign, rabbits, poultry, or other animals of any
description shall be kept or maintained on any Tok exenpt
that Owners may keep doys, cats, fish, or other domintic
animals which are bona fide honnehold pels so long as such
pets are not kapt for commerctal purposes and do net make
objectionable noises or otherwise canstitute a nufsance or
inconvenience to any of the residents of adjacent property,
And in compliance with all existing applicable local ardi-

hances-

-16-

 

we OBe mcd84

 

Sogtion 4. ea. Noted thatandfag *
anything te the contrary contained in this Artiale vIY, the
Association shal) he xgesponsible for the perfedia re-painting

of the exteriors of the resideners constructed on the lott,

 

and no Owner shali re-paint, in whole or in part, the resi-~
dence constructed on his Lot. ° '

Section 5. Access at Reasonable Hours, For tha
purposes solely of performing the maintenance referred to int
Sections l, 2 and 4 of this Article, the Association,
threugh its duly authorized agents or employees, shall have

the right, after reasonable notice to the Owner, to enter

upon any Lot at reasonable hours.

ARTICLE VIIT
RESTRICTIONS
Section 1. General Plan. Jt is the intention of the

Declarant to establish and impose a yeneral pian for the
improvement, development, use and occupancy of the Prop-
erties which shall be binding on and inure to tha benefit of
the Owners of the Properties, all thereof in order to en-
hance the value, desirability and attractiveness of the
Properties and tu subserve and promate the sale thereof.

Section 2. Restrictions Imposed. The leclarant

 

hereby declaras that ati of the Properties shall be held and
shali henceforth be sold, conveyed, used, irpraved, eccu~
pied, owned, resided upon and hypathecated upon and subject

re-

 

to the following provisions, conditions, limitation:
strictions, agrecnents and covenants.
Section 3. Use of Common Area.

A. Ho use shall be made of tha Comman Arca which

atutes, rules or ragwla-

 

will in any manner violate the
tions of any governmental authority having jurisdiction over

the Comman Araa.

 

 

 

2852 war §83

 

Na ketmporary

 

house, traflec, tank, garage, or outhuilding shall be placed
or erected upon any Luk, and no residence placed or erected
upon any Lok shall bo oceupsed in any manner at aay time
prior to its being fully completed in accordance with
approved plana, nor shall any residence when completed ba in
any manner ocaupled until mada “to comply with all require-
ments, conditions and restrictions herein set forth; pro-
vided, however, that during the actual construction or
alteration of a bnilding on any Lot, necessary tewporary
buildings for storage of materials may be erected and main-—
tained by the person doing such work. ‘the wark of con~
structing, altering or remodeling any building on any part
of any Lot shall be prosceuted diligently from the com-

mencement thereof tntil the completion thrreof.

  

Section 7. Hiscellancous Structuras. No advertising
or signs of any character shall be erected, placed, per-
mitted ox malntained on any Lot other than a name plate of
the occupant and a street number and except for a."for sale”
sign nok to exceed five {5) square fret; excapt that the .
Declarant shall be permitted ta uno larger signs during the
promotional period, All typos of refrigerating, cooking ar
heating apparatus inst be concenivd, No garbage or trash
cans or xecoptacles shall be maintained in an exposed and
unsightly maner. All antennae shall be installed inside
the improvement on any Lot.

Section 8. Property to be Maintained. Each Lot at
all times sha}l be kept in a clean, sightly and wholesara
condition. No trash, Litter, junk, boxes, contafuers,
botkles, cans, implements, machinery, lombor ar other
building materials shall he permitted te‘ romiin expesed upon
any Lats no that sane are visible from any neighboring Lot
or street, excant as necessary during the period of con-

struction,

lye

 

 
Case 1:20-cv-02495-KLM Document 3 Filed 08/19/20

 

ve 2882 nadiBd

; Not to be Subdivided. Me Let or

  

Lots shail be subdivided, except. for the pucpase of com
binding portions with an adjoining Lot provided that no
additional hnilding site is created theceby. Hot loss Lhan
une entire Lot, ak conveyed, shall he wed as a building

site,

ALL elec

 

Section 10. Underground
trie, television, radio and telephone Line installations and
connections From a Lot Ovner's property line to a residence
at other structures shall be placed underground, except that
during the construction of a residenca the contractor or
pudlder may install a temporary overhaad utitity line which
shall he promptly removed upon completion of construction.

.- Section 11. No Noxious or Offensive Activity. No
noxious ox offensive activity shall be carried on upon any
Lot nor shall anything he don or placed on any Lot which is
ox may become a nuisance or cause embarransment, disturbance

er annoyance to others.

No activities

 

 

Section 12. Mo Warardous Activi
shall be conducted on the Properties and on inprovements
constricted on the Properties which are or might be ungafe
.or hazardous to any person or property. Without limiting
the generality of thn foregoing, no firearms shall he dis~
charged upon any of the Properties and no opan fires shall
be lighted or pexmitke@ on the Properties except in a con~
tained barbecue nnit: while attanded and in use for cnoking

purposes or within a safe and well-designed interior fire-

 

Place 6y exeapt such campfires or picnic fires on propertly

Gesiqnated for such hy the Association.

  

Section 13. No Annoying Light, founds’or Odors. Uo
Atyht shall be emitted from any Lot which ie unreasonably

bright or causes unreasonable ylare; no sound shalt be

-1n-

ee 2862 need

substantially the same or better than that which can be
produced un the date this instrument is recorded at the
minimum cost stated herein for the ninimua permitted dvell—
ing size. The geound floor area of the main structure,
exclusive of open porches and garages, shall not be lens
than 000 square fret for a one-story dvelling, ner less than
+1,000 square feet an the main and upper level of a split
level dwelling, nor less than 500 square feet un the min

floor for a dwoliing of more than one story.

   

16 Lines and Storage. No clothen

  

 

Lines, doy xuns, drying yards, service yards, wood piles or

storage areas shall be so located on any Lot.ao as to ba

visible froma street and/or public view and/or from the +
. U.¢ chy

Common Area.

. 1
Section 18. Garbage and Refuse Disposal. Na gar~ Cex, jag

bage, refuse, rubbish ox cuttings shall be depesited on any “for
(ike fe.

street, and not on any lots unless placed in a suitnble
container awitably located, solely for the purpose of gar~ of)
bage pickup. All equiprent for the storaye or disposal of

such materiala shall he kept in clean and-sanitary condi-~

tion. :

8

 

tion 19. Repaixy. No activity such as, hut not
limited to, maintenance, repair, rebuilding, dismantling,
repainting, of servicing of any kind may be performed on any
Lot tnless it ig done within completely enclosed garages or
other structures lucated on the Lot which screen the sight
and sound of the activity from the strect and from adjoining
property. The foregoing restriction shali not bu deensd to

prevent washing and polishing of any notor vehicle, beat,

 

trailer or motor driven vycle together vith those activities

normally incident and necessary to such washing and polishing.

 

No tanks of qny kind, esther
elevated or buried, shall be erected, placed ox parmitted
upon any Lot.

~20-

<r

USDC Colorado Page 15 of 17

ner CBSE 102 485

uwitted on any Lot whieh is unreasonably loud or annoying

 

aud ne vder shail he emittad on any Lot which ts noxious or

ottannive to othe

 

   

Parking and Storac

 

Except as expressly heretofore provided, no Lot, including
the streats and Ausousation-owned private atxeets, drives or
parking areas, shall be used an a parking, storage, display
ar accommodation area fox any type of house trailer, camping
trailer, boat trailer, hauling trailer, running gear, boat
or accessories thereto, rotor driven cycle, truck, sel£-
contained motorized vehicle, or any type of van except as a
temporary expadience for loading, delivery, emergency, etc.

{however, this restriction shall not restrict trucks ox

‘ other commercial vehicles within the Properties which are

necessary for the construction of residential dwellings or
maintenance of the Common Area}. The same shall he stored,
parked or maintained wholly within a garage area of the Lot
with the garage door in a closed position ar off af the

Properties.
No structure shall -

 

Haight Restri

   

be exected or maintained on any Jot which is in excess of
(uvanty-six (26) feet in height. Weight shall be the ver-
tioal distance of the structure measured from the lowest
point of a finished grade on the Lot within ten {10) feet of
the structure to the uppermost point of the structure.
Chimneys, if allowed, shall be axctuded in determining the
height of a structure.

Pwelling cout, Qual
dvelling shill be parmithed on any Lut at a construction

   

Section 1¢

 

cast of less than G19,000.00,) based on a cost Javel pre-
vailing at the date this instrument is recorded, it being
the intention and purpose hereof to ansure that al) dvell-

ings shall be of a quality of workmanship and materials

~i9-

 

 

we 2862 nchdT

anrtera: 1%
CENBIAL PROVISIONS,

ion 1. Enforcement. ‘The Association or any

 

Quner shall have the right to enforce, by any proceeding at
lay or in equity, ali restrictions, cenditionn, covenants,
reservations, liens and charges now or hereafter imposed by
Whe provisiann of this Declaration. Vailure by the Agso~
elation or by any Owner to anfare: any covenant or restric-
tion hernit contained shall in no evant be deemed a waiver
of the right to du so thereafter.

Section 2. Soverability. Invalidation of any of
these covenants or restrictions by judgment or court order
shall in no.way affect or limit any other provisions which
shall remain in full force and effect.

Section 3. Constructian and Maint E
I£ any portion of an exterior wall of a residence is sit-
uated within three feet of any adjoining Tet line, a valid
e@asenment shall and does exist, three feet in width along the
adjoining Lot and adjacent to tho said Tot line, which
easement may be used for the purpose of construction, re-
construction and maintenance of said exterior wall of a
wesidence that is situatud within threo feat from the

nearest point of said easement.

  

- Té any

 

Section 4. Easement for Encroachwen
portion of a residence encruaches upon the Common Arca or
upon the easement of any adjoining Got established under the
provisions of Section 3 above, a valid easenent.an the
surface and far subsurface suppart helaw such surface and
for the maintenante of sane, so long as it stands, shail and

doen exist.

 

h. Conflict of provisions. In case of
conflict between this Declaration and the Articles of In-

corporation or the Nylaws, this Declaratton shall contrat.

~21~

 
Case 1:20-cv-02495-KLM Document 3 Filed 08/19/20 USDC Colorado Page 16 of 17

2 4

wer 2052 weed8

Section G. Amexation. Additional land withia the
area described as suNWUNG?, according to the recorded plat
thereof, Arapahoe County, Colorada, may he annesad by the
Teelarant without the consent. of the Owners within cight
years of the date of this ingtrumont provided that the VA
determines that. the anncxation is in accord with the general
plan heretofore approved by it.

Section 7. Condemnation. In the avent proceedings
are initiated by any government or agency thereof, seeking
te tuke by cminent domain the Comton Area, any part thorcoft
or any interest therein, any improvement thereon, or any
interest therein, with a value (including loss of value to
the balance of the Common Area and improvements thercof), as
reasonably determined by the Association in excess of
$20,000.00, the Association shall give propt notice thereof,
including a description of the part of or interest in the
Common, Area ox improverant thexeun sought to be so can-
@emned, to all first mortgageas of Lots, Members ant to the
Declarant, The Agsoclation shall hava full power and au-
thority te defend in said proceedings; provided that the
Association shall not enter into proceedings, pursuant to
which the Curmon Arca or any part thereof or any interest
therein, ox any improvenent thereon ar any part thereof or
interest therain is relingnished without giving alt first
mortgagees of Luts, Members and Declarant at least fifteen
(15) days’ prior written notice thereof.

In the event, following such proceedings, there is
such a taking in candennation or by eminent domain of a part
or all ef the Common Area, the award made for such takiny
shall be payable to tho Assectation, subject to the rights

o£ all fiysk moxtyagoes. If seventy-five percent (75%) or

 

sore o£ the Owners approve the repair and restoration of the

226

 

re 2852 e890

and thereafter by an dnstrucant a aved in weiting by nek

 

lens than 75% of the Monbers of all classos and yo. of said
rertigage tiglders. Such amendwent ar revocation shall be
effoctive when duly recarded; provided, hovever, that any

amendment or rovecation must. ci ly with the Statuter of

 

Colarade and the resolutions and ordinances uf the County of
Arapahoe, Colorada, pr of any successor governmental entity
having juxisdiction ovar the Propsrtics, in existence at the
time such amendment becomes effective. The sanner in which
common expenses are assessed shall not be altered, except

with the express written consent of all Members of all

 

lasses and all first mortgayess.

Section 9. yy OQuner of Nailing Addrens.

 

with the

 

Each Owner shall register his mailing addre:
Association, and except for sonthly statements and other
routine notices, all other notices or demands intended to be

, served upon an Owner shal] be seat by Gither rogistered or
cartifiud mail, postage prepaid, addreused in the name of
the Owner at such registered mailing address. AlL1 notices,
demands, or othar notices intended ta he served upon the
Board of Directors of the Assoriation or the Association
shall be sent hy cextified mail, postage prepaid, to 19721
Countryside Priva, Nroomfleld, Colorada 80030, until such
address is changed by a notiee of change of address mailca
to each Omer by the Association.

fegtion 10. Any lease agreements between an

 

Omer und a lessee shall provide that the terms of such

peuts to the provisions of

 

lrmane shall be subject in all x
this Declaration and the Articles of Incorporation and
Bylaws of the Association, and Lhnt any failure by Lie
lessee to conpty with the terms and provisions of sucht
@ecuments shall be a default unmaer the lease, Purther, all

leases shall ba in writing.

-2A-

 

 

we PBb2 489

Common Avaa, Whe Ansocsation sali arrange Lor the sare ana
shall disburse the proceeds of such award to the’ contractors
enyayed in such repair and rentexation in appropriate prog~
rers payments. In the ovant that soventy-Eive percent (75%)
or more of the Owners do not duly and promptly approve the
repair and restoration of euch Comeon Area, the Association
shall disburse the net proceeds of such award to the Owners,
the Owner of ench Lot receiving one (2) equal share, pro~
vided thak. the Avsociation shall first pay out of the’ share
af each Oyner the amount of any unpaid Liens ar. encumbrancer
on his Lot in the order of the priority of such liens or
encumbrances, No provision of this Declaration or of any
ather document relating to the Vrupertics shall be deemed to
give an Owner or any other party priority over the rights of
a first mortgagee pursuant ‘to the mortgage oc dead of trust
or seller or holder of any VA installment contract for sale
of real eatate on such Ovner's Lot in the cage of a dis-
trihution to an Qvner af insurance proceeds or condemnation
avard For losses to or a taking of Late or Common Araa, or
both. .

Section 8. uration, Revouation and Amandwent. Each .
and every provision of this Declaration shall run with and
jbind the land for a term of tuenty (20) years from the date
o£ recording of this Declaration, after which tine this

Declaration shall be automatically extended for sv

 

periods of ten (10) years each. Subject to the provisions
of Section @ above, this Declaration may he amended during
the first twonty {20) year pariad by an instxument approved
in vriting by nok lesa than 904 of the Members of all
classes and by 75% of the holders af any recorded rortgaqe
or decd of trict affecting any or all af the Lots, who have

given the Association notice of their interest in any hot,

* 223.

fet

 

Class b membership, the Collewing agtions wil} require the
prior approval of the Veterans Adninistration: annexation
of additional properties, dedication of Comen Arca, and
amendient of this Declaration.

IN WITNESS WHEREOF, the undersigned, being the bec~
Jarant herein, has hereunto sot its hand ant seal as of the.
day and year first above writton,

U.S. HOME CORPORATION,
a Delavare corpor: tion

 
 
     
 

tt td NS
President

STATR OF COLORADO V

CITY AND COUNTY OF DENVER }

: The foregoing instrument was acknowledged hefere me

 

. Gay af actober » 197M, by Jack A, within :

 

this 29
ag, Division Precfdent of U.S, Hoxe Corporation, a Delaware
corporation. :

“WIPNESS my hand and official seal.

  

  
  

OO 2 .

 

~.

 
Case 1:20-cv-02495-KLM Document 3 Filed 08/19/20 USDC Colorado Page 17 of 17

é

IODA ES 1

1 1 ASSESSMENT LIEN NOTICE
E x HIB IT D 08/26/2019 09:31 AM RF: $13.00 DF: $0.00
Arapahoe County Clerk, CO

Page: 1 of 1 D9086953

Joan Lopez, Clerk & Recorder
NOTICE OF ASSESSMENT LIEN
Sunburst Homeowners Association
1499 W. 121st Ave. #100
Westminster, CO 80234

Date prepared: 07/27/2019

Notice is hereby given, pursuant to C.R.S. '38-33.3.316 and the provisions of the Declaration of
Covenants, Conditions and Restrictions of the Sunburst Homeowners Association filed in the records of
the Clerk and Recorder of Arapahoe County, there exists a lien against the following described real
property situated in the County of Arapahoe, State of Colorado for unpaid assessments and charges, due
the Sunburst Homeowners Association, a non-profit corporation, in the amount of: $14,677.56.

The property upon which the lien exists is situated in the County of Arapahoe, State of Colorado, more
particularly described as: Lot # 81, Block # 2, Sunburst Subdivision, also known by street and number
as:

16316 E. Rice Place # A
Aurora CO 80015-1508

The Sunburst Homeowners Association, a residential community in accordance with the Declaration
recorded, Reception #1780506, Amended Reception #1785386.

NAME(S) OF OWNER(S); Justin Nien

Pursuant to the provisions in the Declaration of Covenants and By-laws, the total amount of delinquent
payments set forth (together with any and all payments which may become delinquent after the date of
this notice), plus any and all interest, costs, late charges, expenses, filing fees and reasonable attorney's
fees which may arise under these provisions shall be burdens running with and a perpetual lien in favor
of the Association upon the specific residences to which such assessments apply. This notice is not a
lien. The lien is created by the Declaration of Covenants and attached to the property on the date an
assessment or other proper charge becomes due.

Sunburst Homeowners Association

By: Cdn Ln {" i" Hume Date

Andrea Withrow, President

State of Colorado )
) ss.
County of Adams )

yee instrument was acknowledged before me this lo day of 7 Uy us fF ’

 

 

Rw Th Notary Public
Sunburst Homeowners Association TINA MARIE MUSSER
1499 W. 121st Ave. #100 NOTARY PUBL EDO
Westminster, CO 80234 STATE OF 90174046259
MY COMMISSION EXPIRES NOVEMBER 8, 2021

 

 

 

 
